Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 12/17/2018.
Claims 1-14 are pending.
Claims 1-14 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted by Applicant on 01/10/2019 was considered. However, regarding the reference Corke et al, “Robotics, Vision and Control”, it is noted that only a cursory consideration was given to said reference in view of the extensive length and scope.

Claim Objections
Claims 1, 3, 4, 10, and 14 are objected to because of the following informalities:
Claims 1, 3, 4, 10, and 14 recite various abbreviations stating “RNN”, “RRT”, “PRM”, “LSTM”, “RRT*” and these should be spelled out for clarity.
Claim 1 recite typos stating “and wherein the generation of each step in the step sequence takes as an input both a current predicted position and further takes as an auxiliary input the goal point”, and an optional ways to amend this would read “…takes as an input both a current predicted position and of the goal point”, or “…takes as an input both a current predicted position and 
Claim 11 recites a typo stating “for a given workspace, performing a step of contractive autoencoding, the contractive autoencoding encoding the given workspace from a point cloud measurement, resulting in a workspace encoding”, and an optional ways to amend this would read “for a given workspace, wherein the contractive autoencoding encoding of the given workspace from a point cloud measurement[[,]] results in a workspace encoding”.
Claim 13 recites a typo stating “configured or trained to predict a robot configuration at times step t+1” and an optional way to amend this would read “configured or trained to predict a robot configuration at time[[s]] step t+1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage et al, ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage.
Regarding claim 1, Savage teaches an improved method of performing optimal motion path planning of a path that is both globally and locally controlled using machine learning employing a recurrent neural network, the method including offloading a portion of computation to off-line learning (sections 1 and 3 teach creating “reactive behaviors for mobile robots to avoid unknown obstacles” using a “path” generator (improved method of performing optimal motion path planning of a path that is both globally and locally controlled) utilizing an “RNN” (using machine learning employing a recurrent neural network), and further section 4 teaches “[t]he system was tested with the simulator first with a simple environment shown in figure 7, and later with a more complex environments…” (globally and locally controlled/the method including offloading a portion of computation to off-line learning)), comprising: 
conducting an initial observation period to construct a virtual environment corresponding to an actual environment in which a robot will operate, the robot having d degrees of freedom, the virtual environment associated with a configuration space, the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions (section 3 intro and 3.1 teach simulating a robot and environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (conducting an initial observation period to construct a virtual environment corresponding to an actual environment in which a robot will operate); section 3 and Figs. 1-2 and 4 robot the robot having d degrees of freedom); section 4 and Fig. 6 teach “topological map of the environment” that “the simulated robot” used (the virtual environment associated with a configuration space); section 2 teaches “Fig. 3 shows…an environment, where the obstacles are represented by red polygons and the robot by a circle” and section 3 teaches creating a simulated environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions)); 
receiving an initial starting point and a goal point, the initial starting point and the goal point associated with respective vectors in the configuration space (section 3-4 teach “simulated robots have K discrete times to go from an origin (receiving an initial starting point) to a destination (and a goal point)”, wherein the simulator uses “attraction points” and “attraction vector[s]” to the destination for influencing simulated robot movements (associated with respective vectors in the configuration space)); 
calculating a training set, the training set including a plurality of valid paths between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (calculating a training set, the training set including a plurality of valid paths), and further sections 3-4 teach the training paths including “individual” paths starting, “able to evade the obstacle” (waypoints), and “reached the destination” (between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints); or alternatively the paths including “the number of steps used to reach a goal” (alternative waypoints)); 
using the training set to train a RNN to generate step sequences for an optimal path between the initial starting point and the goal point (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (using the training set to train a RNN), wherein sections 3-4 teach the RNN used to find “the best population’s individual that mimics the path” including path “steps” (to generate step sequences for an optimal path between the initial starting point and the goal point)), the step sequences constituting sequential waypoints from the initial starting point to the goal point (section 3 teaches paths “from an origin to a destination” (from the initial starting point to the goal point) including fitness functions accounting for “the number of steps (step sequences constituting sequential waypoints) used to reach a goal” (to the goal point). Examiner Note: see Fig. 6’s red dots as steps and Fig. 14-15 for closer view of red dot steps.), and wherein the generation of each step in the step sequence takes as an input both a current predicted position and further takes as an auxiliary input the goal point (sections 3-4 and Fig. 8 teaches RNN path including path “steps” using a fitness function with inputs of “the distance between the last position of the robot and the destination” (generation of each step in the step sequence takes as an input) and RNN inputs of (generation of each step in the step sequence takes as an input) “attraction vector to the destination (auxiliary input the goal point) and the feedback outputs” of “Present States” (a current predicted position)).

Regarding claim 2, Savage teaches all the claim limitations of claim 1 above; and further teaches wherein the training set is determined by a sample based motion planner (section 4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA (by a sample based motion planner) used to train the RNN” (the training set is determined)).

Regarding claim 3, Savage teaches all the claim limitations of claim 2 above; and further teaches wherein the sample based motion planner is selected from the group consisting of: A* path planning algorithm, Djikstra's algorithm, RRT, or PRM (section 4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA (by a sample based motion planner) used to train the RNN” (the training set is determined); section 3 teaches the “PFTDA” (sample based motion planner) being a “Djikstra algorithm” (selected from the group consisting of:…Djikstra's algorithm)).

Regarding claim 4, Savage teaches all the claim limitations of claim 1 above; and further teaches wherein the RNN is further configured to extract patterns occurring through sequences of inputs (sections 2.2, 3-4, and Fig. 8 teach “inputs of the RNN” including “outputs are feedback as inputs with a delay” of “Present States” of the robot movements (through sequences of inputs), and the RNN to pick the best path through the environment based on the robot movement states based on the inputs (RNN is further configured to extract patterns occurring)).

Regarding claim 5, Savage teaches all the claim limitations of claim 1 above; and further teaches wherein the step sequences constitute sequential waypoints from the initial starting point to the goal point (section 3 teaches paths “from an origin to a destination” (from the initial starting point to the goal point) including fitness functions accounting for “the number of steps (step sequences constitute sequential waypoints) used to reach a goal” (to the goal point). Examiner Note: see Fig. 6’s red dots as steps and Fig. 14-15 for closer view of red dot steps.), and wherein the step sequences are configured to avoid the obstacle regions (sections 3-4 teach the paths including “individual” paths including “the number of steps used to reach a goal” (step sequences are configured to) for the ability “to evade the obstacle” (avoid the obstacle regions)).

Regarding claim 7, Savage teaches all the claim limitations of claim 1 above; and further teaches wherein the initial starting point and the goal point are defined as a task for the robot to perform (sections 2.1 and 3 teach a “simulated robot” has defined “times” to travel from a provided (as a task for the robot to perform) “origin to a destination” (the initial starting point and the goal point are defined)).

Regarding claim 9, Savage teaches all the claim limitations of claim 1 above; and further teaches further comprising performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free (sections 3-4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA used to train the RNN” including path individual “steps” (nodes), wherein the RNN is used to “combine” the recorded paths to find “the best population’s individual” including path “steps” that are “able to evade the obstacle” (performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over different combinations of Savage et al ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Villacorta-Atienza et al (“Neural Network Architecture for Cognitive Navigation in Dynamic Environments”, 2013) hereinafter Villacorta-Atienza, in view of Förster et al (“RNN-based learning of compact maps for efficient robot localization”, 2007) hereinafter Förster.
Regarding claim 6, Savage teaches all the claim limitations of claim 1 above; but does not explicitly teach wherein the obstacle regions are dynamic, and further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region.
Villacorta-Atienza teaches wherein the obstacle regions are dynamic, and further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region (section 5 and Figs. 1-2 teach “a recurrent further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region) of moving obstacles” (the obstacle regions are dynamic) in a simulation of a robotic agent “pathway” planning).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Villacorta-Atienza’s teachings of robot pathway planning utilizing an RNN and moving obstacle trajectory predictions into Savage’s teaching of robot path estimating and obstacle evasion using RNNs in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).

Regarding claim 8, Savage teaches all the claim limitations of claim 1 above; but does not explicitly teach wherein if a step in a sequence is generated but is inside an obstacle region, further comprising performing a repairing strategy, wherein the repairing strategy includes randomly selecting a direction for a predetermined step distance away from a prior step, such that the predetermined step distance in the selected direction has a terminus not in the obstacle region, and then selecting the terminus as the location of a next step in the sequence, the next step directly following the prior step.
Villacorta-Atienza teaches wherein if a step in a sequence is generated but is inside an obstacle region, further comprising performing a repairing strategy, wherein the repairing strategy includes randomly selecting a direction for a predetermined step distance away from a prior step, such that the predetermined step distance in the selected direction has a terminus not in the obstacle region, and then selecting the terminus as the location of a next step in the sequence, the next step directly following the prior step (sections 4-5 and Figs. 1-2 and 5 teach “a recurrent neural network” predicting “trajectories () of moving obstacles” () in a simulation of a robotic agent “pathway” planning (), wherein “two obstacles cross the agent’s path to the target” (step in a sequence is generated but is inside an obstacle region) and the agent determining (repairing strategy) and executing (next step directly following the prior step) the “shortest trajectories solving the corresponding navigation problems” (randomly selecting a direction) that are “with no collision against obstacles” (the selected direction has a terminus not in the obstacle region)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Villacorta-Atienza’s teachings of robot pathway planning utilizing an RNN and moving obstacle trajectory predictions into Savage’s teaching of robot path estimating and obstacle evasion using RNNs in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).

Regarding claim 10, Savage teaches all the claim limitations of claim 1 above; and further teaches wherein the RNN is configured to retain memory of step sequences calculated previously (Savage, sections 2.2, 3-4, and Fig. 8 teach “inputs of the RNN” including (RNN is configured to) “outputs are feedback as inputs with a delay” of “Present States” of the robot movements (retain memory of step sequences calculated previously)), 
the memory retained in an LSTM network.
Villacorta-Atienza teaches the memory retained in an LSTM network (section 5 and Figs. 1-2 teach “a recurrent neural network (implementing LTM [long-term memory])” (the memory retained in an LSTM network) for determining a robotic agents “pathway” in a simulation environment).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Villacorta-Atienza’s teachings of robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions into Savage’s teaching of robot path estimating and obstacle evasion using RNNs in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).
Villacorta-Atienza at least implies the memory retained in an LSTM network (see mapping above), however Förster teaches the memory retained in an LSTM network (abstract and section 3 teach a “3D simulation system to simulate the motion of a robot in a house environment” of moving obstacles, the motion path calculated by an “LSTM”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions as taught by Villacorta-Atienza, to include robot localization and path calculations via an LSTM as taught by .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al, ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Ribeiro et al (“A real-time Deep Learning pedestrian detector for robot navigation”, 2017) hereinafter Ribeiro, in view of Maturana et al (“3D Convolutional Neural Networks for landing zone detection from LiDAR”, 2015) hereinafter Maturana.
Regarding claim 11, Savage teaches an improved method of performing motion path planning for a robot of a path using machine learning employing a  neural network (sections 1 and 3 teach creating “reactive behaviors for mobile robots to avoid unknown obstacles” using a “path” generator (improved method of performing optimal motion path planning of a path) utilizing an “RNN” (using a…neural network), and further section 4 teaches “[t]he system was tested with the simulator first with a simple environment shown in figure 7, and later with a more complex environments”), comprising: 
for a given workspace (section 3 and Fig. 4 teach simulating a robot and environment (for a given workspace), wherein the simulator gets “as close as it can be to the real robot and its environment” (given workspace) including simulating “the sensor readings”), 
inputting into a  neural network the workspace , and further inputting into the  neural network a start configuration and a goal configuration (sections 3-4 and Fig. 8 teaches “inputs of the RNN” (inputting into a…neural network) including environment “laser readings (the workspace), attraction vector to the destination (and a goal configuration) and the feedback outputs” of “Present States” including an “origin” position (a start configuration)); and 
using the  neural network to generate at least one end-to-end feasible motion trajectory for the robot to follow between the start configuration and the goal configuration (sections 3-4 and Figs. 13-15 teach training with “individual” path records and “the path found by the PFTDA used to train the RNN”, wherein the RNN is used (using the…neural network) to find “the best population’s individual that mimics the path” (to generate at least one end-to-end feasible motion trajectory for the robot to follow) traveling “from an origin to a destination” (between the start configuration and the goal configuration)). 

However, while Savage teaches simulating laser sensor readings of a environment and inputting the readings into an RNN for determining a path for a robot, Savage does not explicitly teach deep feedforward neural network; for a given workspace, performing a step of contractive autoencoding, the contractive autoencoding encoding the given workspace from a point cloud measurement, resulting in a workspace encoding; and inputting into a deep feedforward neural network the workspace encoding.
deep feedforward neural network (abstract and section 4B teach using “a deep Convolutional Neural Network” (deep ffnn) for the purpose of “pedestrian” detection and “robot navigation” in an “environment”); 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Ribeiro’s teachings of robot navigation within an environment using a deep CNN in the process into Savage’s teaching of robot path estimating and obstacle evasion using RNNs in order to “improve the accuracy of a non-deep detector, by efficiently cascading a CNN” (Ribeiro, section 5).
However Ribeiro does not explicitly teach for a given workspace, performing a step of contractive autoencoding, the contractive autoencoding encoding the given workspace from a point cloud measurement, resulting in a workspace encoding; and inputting into a deep feedforward neural network the workspace encoding.
Maturana teaches for a given workspace, performing a step of contractive autoencoding, the contractive autoencoding encoding the given workspace from a point cloud measurement, resulting in a workspace encoding (abstract, section 3C, and Figs. 1-2 teach scans of “terrain” (the given workspace) converted to “point clouds (a point cloud measurement)…are used to update a volumetric density map encoding spatial occupancy” (performing a step of contractive autoencoding, the contractive autoencoding encoding the given workspace…resulting in a workspace encoding) that is input to the CNN); and 
inputting into a deep feedforward neural network the workspace encoding (abstract, section 3C, and Figs. 1-2 teach scans of “terrain” converted to “point the workspace encoding) that is input to the CNN (inputting into a deep feedforward neural network)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot navigation within an environment using a deep CNN in the process as taught by Ribeiro, to include terrain encoded point cloud data input to a CNN for autonomous helicopter operations as taught by Maturana in order to increase “efficient and reliable detection of safe landing zones” for autonomous helicopter operations (Maturana, section 5).

Regarding claim 12, the combination of Savage, Ribeiro, and Maturana teach all the claim limitations of claim 11 above; and further teach further comprising applying learnings from the  neural network for the given workspace to performing a step of transfer learning, such that the step of transfer learning improves an application of the  neural network to generate at least one end-to-end feasible motion trajectory for a robot to follow in a new workspace, the improvement including that the generation of the at least one end-to-end feasible motion trajectory is performed more rapidly than without the step of transfer learning from the  neural network (Savage, section 4 teaches “simulator first with a simple environment…and later with a more complex environments with rooms and corridors” utilizing an RNN (transfer learning of new workspace) for determining the “best” individual path (end-to-end feasible motion trajectory) and to continual “learn” data for efficient path finding (improvement)).
Ribeiro teaches deep feedforward neural network (abstract and section 4B teach using “a deep Convolutional Neural Network” (deep ffnn) for the purpose of “pedestrian” detection and “robot navigation” in an “environment”).
Savage, Ribeiro, and Maturana are combinable for the same rationale as set forth above with respect to claim 11.

Regarding claim 13, the combination of Savage, Ribeiro, and Maturana teach all the claim limitations of claim 11 above; and further teach wherein the generation of the at least one end-to-end feasible motion trajectory is configured or trained to predict a robot configuration at times step t+1 given the robot configuration at time t, the goal configuration, and the workspace encoding (Savage, sections 2.1 and 3-4 teach determining “individuals” as a “path” for a simulated robot to travel “from an origin to a destination”, given “inputs of the RNN” including environment “laser readings (the workspace encoding), attraction vector to the destination (goal configuration) and the feedback outputs” of “Present States” including an “origin” position (a start configuration); further see “movement in discrete times…qi+1” in section 2.1).
Savage at least implies the workspace encoding, however Maturana teaches the workspace encoding (abstract, section 3C, and Figs. 1-2 teach scans of “terrain” converted to “point clouds…are used to update a volumetric density map encoding the workspace encoding) that is input to the CNN (inputting into a deep feedforward neural network)).
Savage, Ribeiro, and Maturana are combinable for the same rationale as set forth above with respect to claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Savage et al, ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Ribeiro et al (“A real-time Deep Learning pedestrian detector for robot navigation”, 2017) hereinafter Ribeiro, in view of Maturana et al (“3D Convolutional Neural Networks for landing zone detection from LiDAR”, 2015) hereinafter Maturana, in view of Lan et al (“Towards the realtime sampling-based kinodynamic planning for quadcopters”, 2017) hereinafter.
Regarding claim 14, the combination of Savage, Ribeiro, and Maturana teach all the claim limitations of claim 11 above; but do not explicitly teach further comprising training the deep feedforward neural network using RRT*, wherein an objective for the training is to minimize a mean squared error between a predicted state and an actual state, the actual state given by the RRT*.
Lan teaches further comprising training the deep feedforward neural network using RRT*, wherein an objective for the training is to minimize a mean squared error between a predicted state and an actual state, the actual state given by the RRT* (sections 1 and 5 teach “complex motion planning…for quadcopters” by training a “MLP” with an “RRT*” derived “BIT*” trajectories (actual state) for reducing the “MSE” of the MLP output (predicted state)).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dai et al (“Cooperative Cutting work for two 2-dof robots with rnn model”, 2006) teaches RNN for path planning of two different robot arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123